         Case 1:21-cr-00035-EGS Document 57 Filed 04/15/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                          :          Case No. 1:21-cr-35-EGS
                                                  :
                   v.                             :
                                                  :
JEFFREY SABOL                                     :


                    OPPOSITION TO GOVERNMENT’S MOTION
                TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The defendant, Jeffrey Sabol, through undersigned counsel, respectfully requests that this

Honorable Court deny the government’s request to exclude time under the Speedy. In support of

this, undersigned counsel states the following:

                                        BACKGROUND

   1. On January 11, 2021, Mr. Sabol was stopped by police in New City, NY for a traffic

       violation. Upon approaching his vehicle, officers observed that Mr. Sabol had several

       self-inflicted wounds. Mr. Sabol was transported for medical care.

   2. Mr. Sabol was arrested and presented in U.S. District Court for the Southern District of

       New York on January 22, 2021 in relation to a U.S. District Court for the District of

       Columbia arrest warrant. Mr. Sabol was subsequently transported to the District of

       Columbia area. He was held at Northern Neck Regional Jail for a period of time and then

       transported the D.C. Jail, where he is currently detained.

   3. The government filed an eight-count indictment against Mr. Sabol on January 29, 2021.

       See ECF #8. The indictment charged Mr. Sabol with seven felonies and one

       misdemeanor. On March 12, 2021, the government filed a superseding indictment against

       Mr. Sabol and the four co-defendants, which did not add any additional charges for Mr.

       Sabol. See ECF #23.

                                                  1
         Case 1:21-cr-00035-EGS Document 57 Filed 04/15/21 Page 2 of 5




   4. Currently, Mr. Sabol is charged one count of Assaulting, Resisting, or Impeding Certain

       Officers Using a Dangerous Weapon, in violation of 18 U.S.C. §§ 111(a)(1) & (b); one

       count of Assaulting, Resisting, or Impeding Certain Officers, in violation of 18 U.S.C. §

       111(a)(1); two counts of Civil Disorder, in violation of 18 U.S.C. § 231(a)(3); one count

       of Entering and Remaining in a Restricted Building or Grounds with a Deadly or

       Dangerous Weapon, in violation of 18 U.S.C. § 1752(a)(1), (b)(1)(A); one count of

       Disorderly and Disruptive Conduct in a Restricted Building or Grounds With a Deadly or

       Dangerous Weapon, in violation of 18 U.S.C. § 1752(a)(2), (b)(1)(A); one count of

       Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or

       Dangerous Weapon, in violation of 18 U.S.C. § 1752(a)(4), (b)(1)(A); and one count of

       Violent Entry and Disorderly Conduct in a Capitol Building, in violation of 40 U.S.C. §

       5104(e)(2)(F).

   5. A bond motion for Mr. Sabol was filed on Feb. 23, 2021. The Court held a hearing on

       this motion on Apr. 8, 2021. The Court denied the motion in a written Order and

       accompanying Memorandum Opinion on April 14, 2021. See ECF #55 & #56.

   6. On April 13, 2021, the government filed its Motion to Continue and to Exclude Time

       Under the Speedy Trial Act (hereinafter “Gov’t Mot.”), in which it requested a 60-day

       exclusion under the Speedy Trial Act.

   7. Mr. Sabol has thus been detained in this case for 83 days.

                                  STATEMENT OF FACTS

       Although Mr. Sabol is charged with eight counts, all relate to the same period of conduct

lasting no more than several seconds on January 6, 2021 in one location. The government has

already turned over some video recovered from publicly available videos online as well as



                                               2
          Case 1:21-cr-00035-EGS Document 57 Filed 04/15/21 Page 3 of 5




bodyworn camera clips of several officers. The government has a large ongoing investigation

into the 300+ defendants charged in relation to the events on January 6th. The aggregate

potentially discoverable material for each of these individuals is large.

        In Mr. Sabol’s case, the government has already disclosed some clips of the relevant

video and has been responsive to requests for video additional. The second clip played on Mr.

Sabol’s behalf at the bond hearing came from a video that was posted online. The video

subsequently became unavailable. Just prior to the hearing, the defense reached out to the

government to see if it possessed the video. In less than four hours the government was able to

provide a copy of the video.

                                           ARGUMENT

   I.      EXCLUDING TIME UNDER THE SPEEDY TRIAL ACT IS NOT
           APPRORIATE IN THIS CASE.


   In its motion, the government requests a delay on the basis that “the ends of justice served by

taking such action outweigh the best interest of the public and the defendant in a speedy trial.”

See Gov’t Mot. 5 (citing 18 U.S.C. § 3161(c)(1)). The government points to three relevant

considerations under the Speedy Trial Act in support of its argument that the Court should grant

its request for a 60-day continuance: failure to grant the continuance would make continuation

impossible or result in a miscarriage of justice; the case is unusual or complex; and the time

necessary for effective preparation for trial. See id. at 5-6 (citing 18 U.S.C. § 3161(h)(7)(B)(i)-

(iii)). Factually, the government relies on the number of defendants currently charged in relation

to January 6th and quantity of discovery relevant to each of these individuals.

   As charged, much of this referenced discovery material and the number of defendants does

not appear relevant to Mr. Sabol’s case. In fact, in the videos that the government showed at the



                                                  3
          Case 1:21-cr-00035-EGS Document 57 Filed 04/15/21 Page 4 of 5




bond hearing, Mr. Sabol appeared to be moving through the crowd alone. He appears to be a

stranger to the other co-defendants in the case. As charged, the relevant discovery material to Mr.

Sabol seems far more limited than the total discovery the government has to review in each of

the January 6th cases. Mr. Sabol remains detained while the government completes its review of

information, much of which is not relevant to his case. Based on the ease with which the

government was able to disclose a requested video for the bond hearing, the government seems

to already have some ability to locate relevant information in the larger volume of materials

related to January 6th.

   In another protest case where the government requested a 60-day continuance for the same

reasons, Judge Bates only granted a thirty-day continuance where the defendant was not

detained. See Memorandum Opinion, United States v. Federico Guillermo Klein, 1:21-cr-236-

JDB (Apr. 12, 2021), ECF #29, at 27. Judge Bates considered a shorter continuance appropriate

“to further monitor” the progress of discovery. Because the government points to the large

volume of discovery, undersigned counsel is concerned this will become the basis for ongoing

continuance requests that will make the timeline of the case open ended. Since Mr. Sabol is

detained, a continuance is not appropriate at this time.




                                                 4
         Case 1:21-cr-00035-EGS Document 57 Filed 04/15/21 Page 5 of 5




WHEREFORE, for all these reasons and any that may appear to the Court, the defendant,

through undersigned counsel, respectfully requests that this Honorable Court deny the

government’s motion.

                                             /s/ Jon w. Norris
                                            Jon W. Norris, D.C. Bar No. 426105
                                            Attorney for Jeffrey Sabol
                                            The Law Offices of Jon W. Norris
                                            503 D Street, NW, Suite 250
                                            Washington, DC 20001
                                            Tel: (202) 371-0300
                                            Fax: (202) 842-2627




                                               5
